DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Amendment/Request for Reconsideration After Non-Final Rejection received on November 11, 2022. Claims 1-10, 13, 15-17, and 21-27 are currently pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 13, 15-17, and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 25 is objected to because of the following informalities:  In claim 25, line 1 recites “wherein patient’s bone” should read “wherein the patient’s bone”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 23-25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 23, lines 1 and 2 positively recite human anatomy “wherein the patient’s bone is a tibial bone” in the claim. Claim 24, line 2 positively recites human anatomy “wherein the bone is a tibial bone”. Claim 25, line 1 positively recites human anatomy “wherein patient’s bone is a tibial bone”. Examiner Note: Claims 23-25 depend upon claims recite a bone with functional language. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 1, 26, and 27 recite the spacing element is immutable when in contact with bone. The description of how the spacing element is not immutable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13, 15-17, and 21-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huebner et al. (US Patent Publication 2007/0055251), hereinafter “Huebner”.
Regarding claim 1, Huebner discloses a spacing element (214, Figure 11 [paragraph 0070]) capable of spacing a fixation plate away from a patient’s bone to which the fixation plate is secured in a predetermined position and by a predetermined spacing distance (i.e. since 214 protrudes from the fixation plate at a distance based on its  thickness that can vary [paragraphs 0057 and 0078], the spacing element having a body made from a rigid and biocompatible material [paragraph 0077], the body comprising:
a bone interface side having a bone contacting surface (see the annotated diagram below) capable of contacting the patient’s bone and being immutable when contacting the patient’s bone:
a plate interface side having a plate contacting surface (see the annotated diagram below) capable of contacting the fixation plate; and sidewalls (see the annotated diagram below) extending between the bone interface side and the plate interface side and defining a spacer thickness corresponding to the spacing distance, the bone interface side having a bone contacting surface with having contours complementary in shape to surface contours of the bone in the predetermined position (i.e. defined by the portion that protrudes from the plate [paragraph 0110], the body being immutable when contacting the patient’s bone.

    PNG
    media_image1.png
    222
    311
    media_image1.png
    Greyscale

Regarding claim 2, Huebner discloses wherein the sidewalls define a single central aperture (230, Figure 11) extending through the body for receiving a fastener therethrough, the central aperture opening on the bone interface side and on the plate interface side ([paragraph 0109]).
Regarding claim 3, Huebner discloses wherein the plate contacting surface is substantially planar (as best depicted in Figure 11, 214 is substantially flat).
Regarding claim 4, Huebner discloses wherein the plate contacting surface includes contours conforming to surface contours of the fixation plate (as best seen by Figure 11, 214 has a protruding surface from the plate with a contour conforming to a long bone).
Regarding claim 5, Huebner discloses wherein the plate interface side is capable of engaging with the plate in a predetermined orientation (i.e. determined by the plate openings depicted in Figure 10) .
Regarding claim 6, Huebner discloses wherein the body is substantially cylindrical in shape ([paragraph 0109] describe that 214 can have any suitable configuration).
Regarding claim 7, Huebner discloses wherein the body is made from stainless steel or titanium [paragraphs 0053] state that the plate can be made of titanium and ([paragraph 0077] states the plate and 214 can be made of the same material).
Regarding claim 8, Huebner discloses a fixation plate kit (Figure 10), comprising:
a fixation plate (210, Figure 10) made from a rigid and biocompatible material [paragraph 0053] and comprising:
a plate body (212, Figure 10)  having a bone interface side and an outward facing side, the fixation plate having;
a plurality of fastener apertures (218, Figure 10)  defined therein for receiving fasteners to secure the fixation plate to a bone; and
a plurality of spacing elements (214, Figure 11) protruding outwardly from the bone interface side of the plate body in general alignment with a corresponding one of the plurality of fastener apertures such that each one of the fastener apertures extending extends through the plate body and a respective one of the plurality of spacing elements, and
the plurality of spacing elements protruding outwardly from the bone interface side of the plate body [paragraph 0110], being made of the same rigid and biocompatible material [paragraph 0077], and being integrally formed as a single piece with the plate body, the plurality of spacing elements being positioned between the plate body and the bone when the fixation plate is secured to the bone [paragraph 0079], each of the spacing elements having a spacing element body protruding outwardly from the bone interface side in spaced-apart relation with other spacing element bodies [as depicted in Figure 11, a part of the 214 protrudes from the plate), each spacing element body having a bone interface side for contacting the bone and sidewalls extending between the bone interface side and the bone interface side of the plate body (see the annotated diagram above), the bone interface side of the spacing elements having a bone contacting surface with contours complementary in shape to surface contours of the bone.
Regarding claim 9, Huebner discloses wherein the fixation plate is capable of being be secured in a predetermined position on the bone (i.e. based on the fractured location), further wherein the bone interface side of the spacing elements has contours following surface contours of the bone at the predetermined position (based to lie across a long bone).
Regarding claim 10, Huebner discloses wherein each of the plurality of spacing elements is capable of interfacing with the bone at predetermined positions relative thereto (i.e. defined by the portion that protrudes from the plate [paragraph 0110], further wherein the bone contacting surfaces of the plurality of spacing elements have surface contours complementary in shape to the surface contours of the bone at the predetermined positions (i.e. at the fractured bone site).
Regarding claim 13, Huebner discloses wherein the sidewalls of the spacing elements define thicknesses thereof (i.e. since 214 protrudes from the fixation plate at a distance based on its thickness that can vary [paragraphs 0057 and 0078], further wherein each of the plurality of spacing elements is configured with a thickness to provide a uniform spacing between the bone and the bone interface side of the plate body.
Regarding claim 15, Huebner discloses wherein a fixation plate for securing to a patient's bone at a predetermined position, the fixation plate comprising:
a plate body (212, Figure 10) having a bone interface side and an outward facing side; and a plurality of spacing elements (210, Figure 11) having respective spacing element bodies protruding from the bone interface side in spaced-apart relation to one another for spacing the bone interface side of the plate body away from the bone when the fixation plate is secured thereto (see the annotated diagram above), each one of the spacing elements being integrally formed as a single piece with the plate body [paragraph 0074], with the plate body and the spacing elements being made of a rigid and biocompatible material [paragraph 0077], each one of the spacing elements having a bone interface side with a bone contacting surface having surface contours complementary in shape to surface contours of the bone in the predetermined position (see the annotated diagram above), wherein the plate body and the spacing elements are made of a same rigid and biocompatible material [paragraph 0077].
Regarding claim 16, Huebner discloses wherein at least a portion of the bone contacting surface includes contours complementary in shape to the surface contours of the bone in the predetermined position(i.e. at the fractured bone site).
Regarding claim 17, Huebner discloses wherein the fixation plate has a plurality of fastener apertures (218, Figure 10) defined therein for receiving fasteners to secure the fixation plate to the bone, further wherein each one of the fastener apertures extend through the plate body and a respective one of the spacing elements.
Regarding claim 21, Huebner discloses wherein the fixation plate is made from stainless steel or titanium [paragraph 0053].
Regarding claim 22, Huebner discloses wherein the plate body and the spacing elements are made from stainless steel or titanium [paragraph 0077].
Regarding claim 23, Huebner discloses wherein the patient’s bone is a tibial bone [paragraph 0050], and wherein the spacing element is capable of spacing the fixation plate from the tibial bone as part of a knee osteotomy procedure [paragraph 0050].
Regarding claim 24, Huebner discloses wherein the bone is a tibial bone [paragraph 0050], and wherein the fixation plate is capable of being secured to the tibial bone as part of a knee osteotomy procedure.
Regarding claim 25, Huebner discloses wherein patient’s bone is a tibial bone [paragraph 0050], and wherein the fixation plate is capable of being secured to the tibial bone as part of a knee osteotomy procedure.
Regarding claim 26, Huebner discloses wherein the spacing element body is immutable when contacting the bone (i.e. due to metal material used the spacing element is flexible but not immutable when contacting the bone [paragraph 0077]).
Regarding claim 27, Huebner discloses wherein the spacing element bodies are immutable when contacting the bone (i.e. due to metal material used the spacing element is flexible but not immutable when contacting the bone [paragraph 0077]).

Allowable Subject Matter
Claim 20 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday from 8am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775         

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775